Citation Nr: 0822597	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified in support of these claims at hearings 
held before a Decision Review Officer at the RO in September 
2005, and the undersigned Veterans Law Judge, by 
videoconference, in May 2008.  Transcripts of the veteran's 
hearing testimony are now part of the claims file.

The veteran's appeal initially included a claim of 
entitlement to service connection for a burn scar on the 
right ankle.  However, in a rating decision dated March 2006, 
the RO granted this claim.  It is thus not now before the 
Board for appellate review.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Bilateral hearing loss is related to the veteran's active 
service.  

3.  Tinnitus is related to the veteran's active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio.   

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated August 2004, November 2004 and August 
2006, the first two sent before initially deciding those 
claims in a rating decision dated February 2005.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the letters, the RO acknowledged the 
veteran's claims, notified the veteran of the evidence needed 
to substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
information on disability ratings and effective dates.  The 
RO also identified the evidence it had received in support of 
the veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA any evidence he 
had in his possession, which pertained to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including 
service medical records and post-service VA and private 
treatment records.  Since then, in a written statement dated 
April 2006, the veteran indicated that there was no other 
outstanding information or evidence to substantiate his 
claims.  

The RO also conducted medical inquiry in support of the 
veteran's claims by affording the veteran VA examinations, 
during which VA examiners addressed the etiology of the 
veteran's hearing loss and tinnitus.  The veteran does not 
now assert that the reports of these examinations are 
inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  According to written 
statements he submitted during the course of this appeal and 
his hearing testimony, presented in September 2005 and May 
2008, he developed these conditions in service secondary to 
the noise to which he was exposed while serving in an 
artillery unit as an assistant machine gunner, including in 
combat, which necessitated carrying ammunition for the 
machine gunner.  He asserts that, during this time period, he 
did not wear hearing protection.  Allegedly, he first noticed 
these conditions after service, but believes that they are 
related to the in-service noise exposure.  He claims that 
since discharge, he has worked in accounting and has not had 
occupational or recreational exposure to noise. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, this condition became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101(3), 1112(a), 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2007).

In the case of a veteran who engaged in combat with the enemy 
while serving on active duty during a period of war, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay evidence of 
service incurrence or aggravation in such service.  38 
U.S.C.A. § 1154(b) (West 2002).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, reports of VA examinations conducted in January 
2005 and December 2005, post service private treatment 
records and a letter from a private audiologist confirm that 
the veteran currently has bilateral hearing loss and 
tinnitus.  (The veteran's speech recognition scores, rather 
than the auditory thresholds shown on audiometric testing 
were sufficiently high to define the veteran's impaired 
hearing a disease by VA standards.)  The question is thus 
whether these conditions are related to the veteran's active 
service, including the alleged in-service noise exposure.

As previously indicated, the veteran served on active duty 
from September 1968 to September 1971.  According to his 
service medical records, he did not report or seek treatment 
for hearing loss or ringing in his ears during this time 
period, including on separation examination.  Moreover, no 
medical professional diagnosed hearing loss or tinnitus.  In 
fact, on separation examination, an examiner noted normal 
hearing.  

According to the veteran's service personnel records, the 
veteran served in light weapons infantry, including in 
combat, as alleged.  The Board finds credible the veteran's 
assertion that, while serving in this capacity, he was 
exposed to a significant amount of noise.  Certainly such 
service would involve firefights and place the veteran in 
close proximity to loud weapons, as alleged, which, in turn, 
would expose the veteran to extreme noise.    

According to the veteran's post-service treatment records, 
the veteran did not report or seek treatment for bilateral 
hearing loss or tinnitus for more than three decades after 
his discharge from service.  Since then, three medical 
professionals have addressed the etiology of these 
conditions.  

In a report of VA examination conducted in January 2005, one 
such professional, a VA examiner, opined that it was unlikely 
that the veteran's military service had a bearing on his 
hearing loss and tinnitus.  He based this opinion on evidence 
showing that the veteran had normal hearing on discharge and 
very mild hearing loss on the January 2005 examination and a 
finding that the veteran's complaints of tinnitus were out of 
proportion to the remainder of findings and unrelated to the 
hearing issue.

In a report of VA examination conducted in December 2005, 
another VA examiner who helped the previously noted examiner 
with his examination opined that the veteran's hearing loss 
was related to his age and unrelated to noise 
exposure/acoustic trauma.  The examiner explained that, 
although the veteran had significant in-service acoustic 
trauma, such trauma did not impact his hearing levels.  He 
further explained that hearing loss caused by acoustic trauma 
occurs at the time of the trauma, not years after the trauma.  
The VA examiner also indicated that he agreed with the VA 
examiner's January 2005 opinion regarding the veteran's 
tinnitus and that such condition was less likely than not 
related to the veteran's service, particularly the acoustic 
trauma.  He based this opinion on evidence showing, at worst, 
slight threshold shifts bilaterally at 8000 hertz.  

In May 2006, a private audiologist concluded that the 
veteran's hearing loss and tinnitus were at least as likely 
as not caused by the acoustic trauma the veteran experienced 
in service.  She based this opinion on results of an 
audiological evaluation conducted that month, which included 
a testing of speech recognition scores using the Maryland CNC 
Test, the veteran's in-service exposure to excessive noise, a 
lack of post-service excessive noise exposure, and a finding 
that hearing loss of the veteran's type and degree tended to 
interfere with speech discrimination, especially in noisy 
environments.   


Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions. Provided these 
opinions include adequate statements of reasons or bases, the 
Board may favor one opinion over another.  See also Wray v. 
Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Rather, the Board must consider the 
weight to be placed on an opinion depending upon the 
reasoning employed to support the conclusion and the extent 
to which the physician reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, the Board assigns greater evidentiary weight to 
the private audiologist's May 2006 opinion.  Although each 
opinion is based on a thorough review of the claims file and 
clinical evaluation and supported by rationale and documented 
clinical findings, the May 2006 opinion, alone, addresses the 
significance of the veteran's diminished speech recognition 
scores.  The opinions of the VA examiners focus on the 
auditory thresholds shown on audiometric testing, which 
establish normal hearing by VA standards, and fail to mention 
the diminished speech recognition scores, which are 
sufficiently severe as to establish hearing loss by VA 
standards.  

In light of the May 2006 medical opinion, the Board finds 
that bilateral hearing loss and tinnitus are related to the 
veteran's active service, during which he was exposed to a 
significant amount of noise.  Based on this finding, the 
Board concludes that bilateral hearing loss and tinnitus were 
incurred in service.  The evidence in this case supports the 
veteran's claims; they must therefore be granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


